1 Reported in 283 N.W. 750.
This action to recover for default of an administrator against his surety was commenced November 20, 1937. Final decree determining and directing distribution of the estate was entered November 14, 1929. Judgment was ordered below on the pleadings because the statute of limitations had run. The attempted appeal is from the order for judgment. (Judgment has not been entered.) That order is not appealable, and hence the appeal must be dismissed. State ex rel. Quale v. Penney,144 Minn. 463, 174 N.W. 611.
Inasmuch as we have heard the argument, it may not be amiss to say that the decision below appears correct under the rule of Ganser v. Ganser, 83 Minn. 199, 86 N.W. 18,85 A.S.R. 461.
Appeal dismissed.